DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Objections
Claim 1 is  objected to because of the following informalities:  “a cache line to be evited” should be “a cache line to be evicted”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-11, 13-15, and 17-20 of U.S. Patent No. 10970222. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially similar subject matter and the limitations of the Patent would anticipate those of the current application as shown in the example claims in the table below.
Instant Application
U.S. Patent No. 10970222
1. A method comprising:
identifying a cache line to be evited from a cache, the cache line comprising first data;
performing, by a processing device, a read operation to retrieve, from a memory device separate from the cache, second data having a same logical address as the first data;
replacing the first data in the cache line to be evicted with the retrieved second data having the same logical address to generate a modified cache line; and
performing an eviction operation to evict the modified cache line from the cache.






3. The method of claim 1, wherein the first data comprises invalid data, and where the second data comprises valid data.





2. The method of claim 1, wherein the performing of the eviction operation on the cache line comprises writing data of a plurality of sectors of the modified cache line to the memory device.


4. The method of claim 1, wherein performing the read operation to retrieve the second data comprises:
determining that the second data is stored in a second cache; and
performing the read operation on the second cache to obtain the second data, and wherein the eviction operation stores data of the cache line at one or more memory devices associated with a backing store.




5. The method of claim 1, wherein the cache line is identified from a plurality of cache lines in the cache.
6. The method of claim 5, wherein the cache line is identified based on the cache line being a least recently used cache line of the plurality of cache lines in the cache.
7. The method of claim 1, wherein each sector of a plurality of sectors of the cache line corresponds to data associated with one or more read operations or one or more write operations.
1. A method comprising:
receiving an indication to perform an eviction operation on a cache line in a cache;
determining whether at least one sector of a plurality of sectors of the cache line to be evicted is associated with invalid data having an associated logical address;
in response to determining that at least one sector of the plurality of sectors of the cache line to be evicted is associated with invalid data, performing, by a processing device, a read operation to retrieve, from a storage location outside the cache, valid data associated with the at least one sector and having a same logical address as the invalid data;
modifying the at least one sector of the cache line to be evicted that is associated with the invalid data based on the valid data, wherein modifying the at least one sector comprises replacing the invalid data in the at least one sector of the cache line to be evicted with the retrieved valid data having the same logical address; and
performing the eviction operation on the cache line with the modified at least one sector.
2. The method of claim 1, wherein the performing of the eviction operation on the cache line with the modified at least one sector corresponds to writing data of the plurality of sectors of the modified cache line to one or more memory components.

4. The method of claim 1, wherein performing the read operation to retrieve the valid data associated with the at least one sector comprises:
determining that the valid data is stored in a second cache; and
performing the read operation on the second cache to obtain the valid data for the at least one sector, and wherein the eviction operation stores data of the cache line at one or more memory components associated with a backing store.
5. The method of claim 1, wherein the cache line is selected from a plurality of cache lines in the cache.
6. The method of claim 5, wherein the cache line is selected based on the cache line being a least recently used cache line of the plurality of cache lines in the cache.
7. The method of claim 1, wherein each sector of the plurality of sectors of the cache line corresponds to data associated with one or more read operations or one or more write operations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 11-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cypher (US 20100106912 A1) in view of Getzlaff (WO 9704392 A1).

Referring to claims 1, 8, and 14, taking claim 1 as exemplary, Cypher teaches
A method comprising:
identifying a cache line to be evited from a cache, the cache line comprising first data; ([Cypher 0074, Figs. 1B, 2, 5] a dirty copy of a cache line is evicted from an L1 cache 104)
performing, by a processing device, a read operation to retrieve, from a memory device separate from the cache, ([Cypher 0068-0069, Fig. 4] receives a request for a copy of a cache line in the M state from a processor (step 400), the cache line may be held by another processor) 
replacing the first data in the cache line to be evicted with the retrieved second data ([Cypher 0069, Fig. 4] providing the copy of the cache line to the requesting processor 102 in the M state involves causing the other processors in the system to invalidate their shared copies of the cache line, and then invalidating the copy in memory so that the requesting processor 102 holds the only copy of the cache line) to generate a modified cache line; ([Cypher 0072-0073, Fig. 5] upgrade a cache line from the S state to the M (modified) state) and performing an eviction operation to evict the modified cache line from the cache (Cypher 0074, Figs. 2, 5] a dirty copy of a cache line is evicted from an L1 cache 104,  indicate that the cache line was last held in the M state in the processor 102 from which the cache line was evicted (step 502)).
	Cypher does not explicitly teach second data having a same logical address as the first data; and having the same logical address.
Getzlaff teaches second data having a same logical address as the first data; ([Getzlaff p. 14] the corresponding data of the same logical address) having the same logical address ([Getzlaff p. 14, p. 16] the corresponding data of the same logical address).
Cypher and Getzlaff are analogous art because they are from the same field of endeavor in shared memory. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cypher and Getzlaff before him or her to modify the system of Cypher to include the snooping of Getzlaff, thereafter the system is connected to snooping. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system have improved cache coherency as suggested by Getzlaff. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Cypher with Getzlaff to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
Regarding the non-exemplary limitations of claim 8 and 14, Cypher additionally teaches
a memory device; ([Cypher 0032-0033, Figs. 1A-1B] shared memory and caches) and a processing device, operatively coupled with the memory device, to perform operations comprising: ([Cypher 0032-0033, Figs. 1A-1B] processors) a first cache ([Cypher 0032-0033, Figs. 1A-1B] cache in a first processor) a second cache ([Cypher 0032-0033, Figs. 1A-1B] cache in another processor or L2).
	
Referring to claims 2 and 15, taking claim 2 as exemplary, Cypher in view of Getzlaff teaches
The method of claim 1, wherein the performing of the eviction operation on the cache line comprises writing data of a plurality of sectors of the modified cache line to the memory device ([Cypher claim 4, 0049, Figs. 2, 5] evicting a modified copy of a cache line from a processor that is the only processor that holds a copy of the cache line and writing the cache line back to a memory, where cache line 200 includes metadata 202 and data 204.).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 3, 12, and 16, taking claim 3 as exemplary, Cypher in view of Getzlaff teaches
The method of claim 1, wherein the first data comprises invalid data, and where the second data comprises valid data ([Cypher 0037, 0034] a processor 102 that holds a cache line in the invalid state has no read or write permission for the cache line; a given cache line in the M state holds a current, valid copy of the cache line).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 4 and 17, taking claim 4 as exemplary, Cypher in view of Getzlaff teaches
The method of claim 1, wherein performing the read operation to retrieve the second data comprises:
determining that the second data is stored in a second cache; and
performing the read operation on the second cache to obtain the second data, ([Cypher 0068-0069, Fig. 4] receives a request for a copy of a cache line in the M state from a processor (step 400), the cache line may be held by another processor)  and wherein the eviction operation stores data of the cache line at one or more memory devices associated with a backing store ([Cypher 0015] upon evicting a cache line from a processor which is the only processor that holds a modified (i.e., "dirty") copy of the cache line and writing the cache line back to memory 108).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 5 and 18, taking claim 5 as exemplary, Cypher in view of Getzlaff teaches
The method of claim 1, wherein the cache line is identified from a plurality of cache lines in the cache ([Cypher 0048, Figs. 1A-1B] present invention, L1 cache 104, L2 cache 106, and memory 108 are logically partitioned into a number of cache lines for storing data).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 7 and 20, taking claim 7 as exemplary, Cypher in view of Getzlaff teaches
The method of claim 1, wherein each sector of a plurality of sectors of the cache line corresponds to data associated with one or more read operations or one or more write operations ([Cypher 0034, 0049-0050, Fig. 2] cache line 200 includes metadata 202 and data 204. Data 204 is used to hold the cache line data. Metadata 202 is used by computer system 100 ( e.g., directory 112, and the memory hierarchy) to record information about the cache line, include MESI information a cache line in the M state has both read and write permission for the cache line, so the processor 102 can freely read from and write to the cache line).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claim 11, Cypher in view of Getzlaff teaches
The system of claim 8, wherein the processing device is to perform operations further comprising:
retrieving the second data from a backing store in response to determining that the second cache does not include the valid data ([Cypher 0037, 0058] valid copies of the cache line may be held in memory 108 or in another processor 102 and memory 108 providing a copy of a cache line to a processor 102).


Claim(s) 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cypher (US 20100106912 A1) in view of Getzlaff (WO 9704392 A1) as applied to claim 5, 8, and 18 above, and further in view of Lilly (US 20150026404 A1).

Referring to claims 6, 13, and 19, taking claim 6 as exemplary, Cypher in view of Getzlaff teaches The method of claim 5.
Cypher in view of Getzlaff does not explicitly teach wherein the cache line is identified based on the cache line being a least recently used cache line of the plurality of cache lines in the cache. Getzlaff does disclose the most recently accessed data is more likely to be accessed again by the processing units than that data which has not been accessed recently ([Getzlaff p.4]).
Lilly teaches wherein the cache line is identified based on the cache line being a least recently used cache line of the plurality of cache lines in the cache ([Lilly abstract, 0006] selecting for eviction a least recently used cache line of a group of invalid cache lines).
Cypher, Getzlaff, and Lilly are analogous art because they are from the same field of endeavor in shared memory. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cypher, Getzlaff, and Lilly before him or her to modify the system of Cypher and Getzlaff to include the LRU eviction of Lilly, thereafter the system is connected to LRU eviction. The suggestion and/or motivation for doing so would be it is typically the case that the least recently used (LRU) cache line is the line that is evicted as suggested by Lilly. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Cypher and Getzlaff with Lilly to obtain the invention as specified in the instant application claims.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cypher (US 20100106912 A1) in view of Getzlaff (WO 9704392 A1) as applied to claim 8 above, and further in view of Xu (US 20190004959 A1).

Referring to claim 9, Cypher in view of Getzlaff teaches The system of claim 8.
Cypher in view of Getzlaff does not explicitly teach wherein the first cache is a write-read cache and the second cache is a read-only cache. Cypher does disclose the MESI protocol where copies of cache lines may be privately held and in the E state as read-only or M state as read and write ([Cypher 0004-0007]).
Xu teaches wherein the first cache is a write-read cache and the second cache is a read-only cache ([Xu 0010] a first cache, the first cache being a read-only cache; a second cache, the second cache being a readable and writable cache).
Cypher, Getzlaff, and Xu are analogous art because they are from the same field of endeavor in shared memory. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Cypher, Getzlaff, and Xu before him or her to modify the system of Cypher and Getzlaff to include distinct caches thereafter the system is connected to distinct caches. The suggestion and/or motivation for doing so would be to implement the preferred hierarchical cache structure for the benefit of improved data processing capability as suggested by Xu. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Cypher and Getzlaff with Xu to obtain the invention as specified in the instant application claims.

Referring to claim 10, Cypher in view of Getzlaff and further in view of Xu teaches
The system of claim 9, wherein the write-read cache stores data from a host system in response to the host system being associated with a first workload, and wherein the read-only cache stores data from the host system in response to the host system being associated with a different second workload ([Xu 0027-0028] The readable and writable cache 106 is a universal cache in the computing device and is a readable and writable cache with respect to the upper-layer applications and The read-only cache 104 is also referred to as first cache, which is from storage space reserved for other services). Additionally, Examiner notes Cypher discloses the MESI protocol and multiple caches each cache can have cache lines associated with its own processor or be designated in MESI state corresponding to read-only or read and write ([Cypher 0004-0007, Figs. 1A-1B]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding cache and shared memories.
US 20200371918 A1
US 20190171573 A1
US 20190114422 A1
US 20140281239 A1
US 20140040552 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132